
	
		I
		111th CONGRESS
		1st Session
		H. R. 389
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Baldwin (for
			 herself, Mrs. Maloney,
			 Mr. Frank of Massachusetts,
			 Mrs. Capps,
			 Ms. Moore of Wisconsin,
			 Mr. Kucinich,
			 Mr. Hastings of Florida,
			 Mr. Lewis of Georgia,
			 Mr. Kildee, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  eliminate an hours of service requirement for benefits under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Family Fairness Act of
			 2009.
		2.Elimination of
			 hours of service requirementSection 101(2)(A) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611(2)(A)) is amended to read as follows:
			
				(A)In
				generalThe term eligible employee means an employee
				who has been employed, either as a full-time or part-time employee, for at
				least 12 months by the employer with respect to whom leave is requested under
				section
				102.
				.
		
